
	

113 S2235 IS: Democracy Restoration Act of 2014
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2235
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. Cardin (for himself, Mr. Leahy, Mr. Durbin, Mr. Whitehouse, Mr. Booker, Mr. Harkin, Mr. Sanders, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To secure the Federal voting rights of persons when released from incarceration.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Democracy Restoration Act of 2014.
		
			2.
			Findings
			Congress makes the following
			 findings:
			
				(1)
				The right to vote
			 is the most basic constitutive act of citizenship. Regaining the right to
			 vote
			 reintegrates individuals with criminal convictions into free society,
			 helping
			 to enhance public safety.
			
				(2)
				Article I, section
			 4, of the Constitution grants Congress ultimate supervisory power over
			 Federal
			 elections, an authority which has repeatedly been upheld by the United
			 States
			 Supreme Court.
			
				(3)
				Basic
			 constitutional principles of fairness and equal protection require an
			 equal
			 opportunity for citizens of the United States to vote in Federal
			 elections. The
			 right to vote may not be abridged or denied by the United States or by any
			 State on account of race, color, gender, or previous condition of
			 servitude. The
			 13th, 14th, 15th, 19th, 24th, and 26th Amendments to the Constitution
			 empower
			 Congress to enact measures to protect the right to vote in Federal
			 elections.   The 8th Amendment to the Constitution provides for no
			 excessive bail to be required, nor excessive fines imposed, nor cruel and
			 unusual punishments inflicted.
				(4)
				There are 3 areas
			 where discrepancies in State laws regarding criminal convictions lead to
			 unfairness in Federal elections—
				
					(A)
					the lack of a
			 uniform standard for voting in Federal elections leads to an unfair
			 disparity
			 and unequal participation in Federal elections based solely on where a
			 person
			 lives;
				
					(B)
					laws governing
			 the restoration of voting rights after a criminal conviction vary
			 throughout
			 the country and persons in some States can easily regain their voting
			 rights
			 while in other States persons effectively lose their right to vote
			 permanently;
			 and
				
					(C)
					State
			 disenfranchisement laws disproportionately impact racial and ethnic
			 minorities.
				
				(5)
				Two States do not
			 disenfranchise individuals with criminal convictions at all (Maine and
			 Vermont), but 48 States and the District of Columbia have laws that deny
			 convicted individuals the right to vote while they are in prison.
			
				(6)
				In some States
			 disenfranchisement results from varying State laws that restrict voting
			 while
			 individuals are under the supervision of the criminal justice system or
			 after
			 they have completed a criminal sentence. In 35 States, convicted
			 individuals
			 may not vote while they are on parole and 31 of those States
			 disenfranchise
			 individuals on felony probation as well. In 11 States, a conviction can
			 result
			 in lifetime disenfranchisement.
			
				(7)
				Several States
			 deny the right to vote to individuals convicted of certain misdemeanors.
			
				(8)
				An
			 estimated 5,850,000 citizens of the United States, or about 1 in 40 adults
			 in
			 the United States, currently cannot vote as a result of a felony
			 conviction.
			 Of the 5,850,000 citizens barred from voting, only  25 percent are in
			 prison. By contrast, 75 percent of the disenfranchised reside in their
			 communities while on probation or parole or after having completed their
			 sentences.  Approximately 2,600,000 citizens who have completed their
			 sentences remain disenfranchised due to restrictive State laws.    In 6
			 States—Alabama, Florida, Kentucky, Mississippi, Tennessee, and
			 Virginia—more than 7 percent of the total population is disenfranchised.
				(9)
				In those States
			 that disenfranchise individuals post-sentence, the right to vote can be
			 regained in theory, but in practice this possibility is often granted in a
			 non-uniform and potentially discriminatory manner. Disenfranchised
			 individuals
			 must either obtain a pardon or an order from the Governor or an action by
			 the
			 parole or pardon board, depending on the offense and State. Individuals
			 convicted of a Federal offense often have additional barriers to regaining
			 voting rights.
			
				(10)
				State
			 disenfranchisement laws disproportionately impact racial and ethnic
			 minorities.
			 Eight percent of the African-American population, or 2,000,000
			 African-Americans, are disenfranchised. Given current rates of
			 incarceration,
			 approximately 1 in 3 of the next generation of African-American men will
			 be
			 disenfranchised at some point during their lifetime. Currently, 1 of every
			 13 African-Americans are rendered unable to vote because of felony
			 disenfranchisement, which is a rate 4 times greater than non
			 African-Americans. 7.7
			 percent of African-Americans are disenfranchised whereas only 1.8 percent 
			 of non African-Americans are. In 3 States—Florida (23 percent), Kentucky
			 (22 percent), and Virginia (20 percent)—more than 1 in 5 African-Americans
			 are unable to vote because of prior convictions.(11)Latino citizens are disproportionately disenfranchised based upon their disproportionate
			 representation in the criminal justice system.  If current incarceration
			 trends hold, 17 percent of Latino men will be incarcerated during their
			 lifetimes, in	contrast to less than 6 percent of non-Latino White men.
			 When analyzing the data across 10 States,  Latinos generally have
			 disproportionately higher rates of disenfranchisement compared to their
			 presence  in the voting age population. In 6 out of 10 States studied in
			 2003, Latinos constitute more than 10 percent of the total number of
			 persons  disenfranchised by State felony laws. In 4 States (California, 37
			 percent; New York, 34 percent; Texas, 30 percent; and Arizona, 27
			 percent),  Latinos were disenfranchised by a rate of more than 25 percent.
				(12)
				Disenfranchising
			 citizens who have been convicted of a criminal offense and who are living
			 and
			 working in the community serves no compelling State interest and hinders
			 their
			 rehabilitation and reintegration into society.
			
				(13)
				State
			 disenfranchisement laws can suppress electoral participation among
			 eligible
			 voters by discouraging voting among family and community members of
			 disenfranchised persons. Future electoral participation by the children of
			 disenfranchised parents may be impacted as well.
			
				(14)
				The United States is the only Western
			 democracy that permits the permanent denial of voting rights for
			 individuals
			 with felony convictions.
			
			3.
			Rights of
			 citizens
			The right of an
			 individual who is a citizen of the United States to vote in any election
			 for
			 Federal office shall not be denied or abridged because that individual has
			 been
			 convicted of a criminal offense unless such individual is serving a felony
			 sentence in a correctional institution or facility at the time of the
			 election.
		
			4.
			Enforcement
			
				(a)
				Attorney
			 general
				The Attorney General may, in a civil action, obtain such
			 declaratory or injunctive relief as is necessary to remedy a violation of
			 this
			 Act.
			
				(b)
				Private right of
			 action
				
					(1)
					In
			 general
					A person who is aggrieved by a violation of this Act may
			 provide written notice of the violation to the chief election official of
			 the
			 State involved.
				
					(2)
					Relief
					Except
			 as provided in paragraph (3), if the violation is not corrected within 90
			 days
			 after receipt of a notice under paragraph (1), or within 20 days after
			 receipt
			 of the notice if the violation occurred within 120 days before the date of
			 an
			 election for Federal office, the aggrieved person may, in a civil action,
			 obtain declaratory or injunctive relief with respect to the violation.
				
					(3)
					Exception
					If
			 the violation occurred within 30 days before the date of an election for
			 Federal office, the aggrieved person need not provide notice to the chief
			 election official of the State under paragraph (1) before bringing a civil
			 action to obtain declaratory or injunctive relief with respect to the
			 violation.
				
			5.
			Notification of
			 restoration of voting rights
			
				(a)
				State
			 notification
				
					(1)
					Notification
					On
			 the date determined under paragraph (2), each State shall notify in
			 writing any
			 individual who has been convicted of a criminal offense under the law of
			 that
			 State that such individual has the right to vote in an election for
			 Federal
			 office pursuant to the Democracy Restoration Act of 2014 and may register to vote in any such election.
				
					(2)
					Date of
			 notification
					
						(A)
						Felony
			 conviction
						In the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall
			 be
			 given on the date on which the individual—
						
							(i)
							is
			 sentenced to serve only a term of probation; or
						
							(ii)
							is
			 released from the custody of that State (other than to the custody of
			 another
			 State or the Federal Government to serve a term of imprisonment for a
			 felony
			 conviction).
						
						(B)
						Misdemeanor
			 conviction
						In the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1)
			 shall
			 be given on the date on which such individual is sentenced by a State
			 court.
					
				(b)
				Federal
			 notification
				
					(1)
					Notification
					Any individual who has been convicted of a
			 criminal
			 offense under Federal law shall be notified in accordance with paragraph
			 (2) that such individual has the right to vote in an
			 election for Federal office pursuant to the Democracy Restoration Act of 2014 and may
			 register to vote in any such election.
				
					(2)
					Date of
			 notification
					
						(A)
						Felony
			 conviction
						In the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall
			 be
			 given—
						
							(i)
							in the case of an individual who is sentenced to serve only a term of probation,  by the Assistant
			 Director for the Office of Probation and Pretrial Services of the
			 Administrative Office of the United States Courts on the date on which the
			 individual is 
			 sentenced; or
						
							(ii)
							in the case of any individual committed to the custody of the Bureau of Prisons, by the Director of
			 the Bureau of Prisons, during the period beginning on the date that is 6
			 months before such individual is released and ending on the date such
			 individual is released from the custody of the Bureau of Prisons.
						
						(B)
						Misdemeanor
			 conviction
						In the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1)
			 shall
			 be given on the date on which such individual is sentenced by a court
			 established by an Act of Congress.
					
			6.
			Definitions
			For purposes of this Act:
			
				(1)
				Correctional
			 institution or facility
				The term correctional institution
			 or facility means any prison, penitentiary, jail, or other institution
			 or facility for the confinement of individuals convicted of criminal
			 offenses,
			 whether publicly or privately operated, except that such term does not
			 include
			 any residential community treatment center (or similar public or private
			 facility).
			
				(2)
				Election
				The
			 term election means—
				
					(A)
					a general,
			 special, primary, or runoff election;
				
					(B)
					a convention or
			 caucus of a political party held to nominate a candidate;
				
					(C)
					a primary election
			 held for the selection of delegates to a national nominating convention of
			 a
			 political party; or
				
					(D)
					a primary election
			 held for the expression of a preference for the nomination of persons for
			 election to the office of President.
				
				(3)
				Federal
			 office
				The term Federal office means the office of
			 President or Vice President of the United States, or of Senator or
			 Representative in, or Delegate or Resident Commissioner to, the Congress
			 of the
			 United States.
			
				(4)
				Probation
				The
			 term probation means probation, imposed by a Federal, State, or
			 local court, with or without a condition on the individual involved
			 concerning—
				
					(A)
					the individual’s
			 freedom of movement;
				
					(B)
					the payment of
			 damages by the individual;
				
					(C)
					periodic reporting
			 by the individual to an officer of the court; or
				
					(D)
					supervision of the
			 individual by an officer of the court.
				
			7.
			Relation to other
			 laws
			
				(a)
				State laws
			 relating to voting rights
				Nothing in this Act shall be construed
			 to prohibit the States from enacting any State law which affords the right
			 to
			 vote in any election for Federal office on terms less restrictive than
			 those
			 established by this Act.
			
				(b)
				Certain Federal
			 Acts
				The rights and remedies established by this Act are in
			 addition to all other rights and remedies provided by law, and neither
			 rights
			 and remedies established by this Act shall supersede, restrict, or limit
			 the
			 application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) or
			 the
			 National Voter Registration Act (42 U.S.C. 1973–gg).
			
			8.
			Federal prison
			 funds
			No State, unit of local
			 government, or other person may receive or use, to construct or otherwise
			 improve a prison, jail, or other place of incarceration, any Federal funds
			 unless that person has in effect a program under which each
			 individual
			 incarcerated in that person’s jurisdiction who is a citizen of the United
			 States is notified, upon release from such incarceration, of that
			 individual’s
			 rights under section 3.
		
			9.
			Effective
			 date
			This Act shall apply to
			 citizens of the United States voting in any election for Federal office
			 held
			 after the date of the enactment of this Act.
		
